Title: From George Washington to William Irvine, 18 February 1788
From: Washington, George
To: Irvine, William



Sir,
Mount Vernon February 18th 1788

I have to acknowledge the receipt of your favor of the 27th Ulto and to thank you for the information contained in it. 
As a Communication between the waters of lake Eire and those of the Ohio is a matter which promises great public utility, and as every step towards the investigation of it may be considered

as promoting the general interest of our Country I need [not] make an apology to you for any trouble that I have given upon this subject.
I am fully sensible that no account can be sufficiently accurate to hazard any operations upon without an actual survey. My object in wishing a solution of the Quæries proposed to you, was that I might be enabled to return Answers, in some degree satisfactory, to several Gentlemen of distinction in foreign Countries who have applied to me for information on the subject in behalf of others who to engage in the fur trade, and at the same time to gratify my own curiosity and assist me in forming a Judgement of the practicability of opening a communication should it ever be seriously in contemplation.
1st—Could a channel once be opened to convey the Fur, Peltry &c. from the lakes into the Eastern Country, its advantages would be so obvious as to induce an opinion that it would, in a short time, become the channel of conveyance for much the greatest part of the commodities brot from thence.
2d—The trade, which has been carried on between New York and that quarter is subject to great inconveniences from the length of the Commun[ication]—number of Portages—and at seasons from Ice—yet it has, notwithstanding, been prosecuted with success.
I Shall feel myself much obliged by any further information that you may find time and inclination to communicate to me on this head—& am sir with great esteem Yr Most Obedt Hble Sert

Go. Washington

